DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-11 in the reply filed on 5/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim recites “can be” which makes the claims indefinite as to whether or not these elements following “can be” are positively recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Coleman (U.S. Patent Number 1,174,689).
Referring to claim 1, Coleman discloses a plate defining a plurality of aligned rows, each row having an equal length and representing a respective fraction (Fig. 1); each row having a first side, a second side opposite the first side, a top side, and a bottom side opposite the top side, wherein the first sides of each row are vertically aligned and the second sides of each row are vertically aligned (Fig. 1); each row defining a number of slots through the plate, each of the at least one slots being located in a position in the row to divide a respective row into a number of equal parts corresponding to the fraction defined by the respective row, the number of parts being equal to a value of the denominator of the fraction defined by the respective row (Fig. 1); and wherein slots in rows corresponding to equivalent fractions are vertically aligned (Fig. 1).
Referring to claim 2, Coleman discloses wherein: the plate defines an elongated slot through the plate, the elongated slot for drawing a boundary on a solid surface and having dimensions about equal to dimensions of each row (Fig. 1).
Referring to claim 3, Coleman discloses wherein: the plurality of aligned rows extend horizontally (Fig. 1); the elongated slot extends horizontally (Fig. 1); and the elongated slot has left and right sides aligned with left and right sides of the plurality of aligned rows, respectively (Fig. 1). 
Referring to claim 4, Coleman discloses wherein the number of slots in each row is one less than the number of equal parts corresponding to the respective fraction defined by a respective row (Fig. 1).
Referring to claim 5, Coleman discloses further comprising: a second template separate from the first template, the second template comprising a second plate defining an elongated slot having dimensions equal to or greater than the dimensions of the plurality of aligned rows of the first template for drawing a boundary on a solid surface having dimensions about equal to dimensions of each row (Fig. 1).
Referring to claim 6, Coleman discloses wherein the second template further comprises: a second elongated slot having a length greater than the length of the first elongated slot (Fig. 1).
Referring to claim 7, Coleman discloses a first plate defining a plurality of aligned first rows, each first row having an equal length and representing a respective fraction (Fig. 1); each first row having a first side, a second side opposite the first side, a top side, and a bottom side opposite the top side, wherein the first sides of each first row are vertically aligned and the second sides of each row are vertically aligned (Fig. 1); each first row defining at least one mark on the plate, each of the at least one mark being located in a position in the row to divide a respective row into a number of equal parts corresponding to the fraction defined by the respective row, the number of parts being equal to a value of the denominator of the fraction defined by the respective row (Fig. 1); and wherein marks in rows corresponding to equivalent fractions are vertically aligned (Fig. 1); and a second, transparent plate separate from the first plate, the second plate defining a boundary having the same dimensions as the rows on the first plate, wherein, when the second plate is placed on top of the first plate, the second row aligns with a selected one of the first rows (Fig. 1).
Referring to claim 8, Coleman discloses wherein a number of marks in each row is one less than the number of equal parts corresponding to the respective fraction defined by a respective row (Fig. 1).
Referring to claim 9, Coleman discloses wherein the second template comprises a plurality of second rows having the same dimensions (Fig. 1).
Referring to claim 10, Coleman discloses wherein the second template comprises a removable second row (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715